Citation Nr: 9905185	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating evaluation for 
emphysema, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1950 
and from November 1950 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

The veteran was granted service connection for emphysema with 
residual partial spontaneous pneumothorax and wedge resection 
in a March 1960 rating decision.  His disability was rated as 
10 percent disabling.  The veteran requested an increased 
rating for his service-connected disability in September 
1995.  A timely appeal was filed and this case is properly 
before the Board for adjudication.

In the informal hearing presentation, the veteran's 
representative specifically requested that consideration be 
given to the veteran's entitlement to an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).


FINDINGS OF FACT

1. The most recent pulmonary function tests show that the 
veteran's forced vital capacity (FVC) is 96 percent of the 
predicted value; his forced expiratory volume in one 
second is 84 (FEV1) percent of the predicted value; and 
his FEV1/FVC is 69.

2. The evidence of record does not reflect that the veteran's 
pulmonary disability has resulted in frequent periods of 
hospitalization or marked interference with employment.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 10 
percent for the veteran's pulmonary emphysema are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1997); 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6603 (1998); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

2. The circumstances of this case are not so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards and rating criteria for 
determining the severity of the pulmonary disability.  
38 C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  This 
finding is predicated upon the veteran's assertions that his 
service connected emphysema has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim has 
been satisfied by the RO.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

The Board notes that the regulations pertaining to 
respiratory disabilities were revised effective October 7, 
1996.  61 Fed. Reg. 46,797 (1996).  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  See also VAOPGCPREC 11-97 (March 25, 1997).  
The Court's holding in Karnas requires that in all cases VA 
fully adjudicate a veteran's claim under both the new and old 
law and regulation to determine the extent to which each may 
be favorable to the veteran. See DeSousa v. Gober, 10 Vet. 
App. 461(1997). Therefore, the veteran's claim for increased 
rating for emphysema will be evaluated under both the new and 
old law.

The March 1997 supplemental statement of the case reflects 
that both sets of rating criteria have been applied to the 
veteran's claim.  Accordingly, the veteran will not be 
prejudiced if the Board proceeds with appellate consideration 
of the claim presented.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

Pertinent background

Outpatient treatment records from the Bakersfield, California 
VAMC dated from December 1986 through December 1995 are of 
record.  The veteran was seen for various treatment over the 
years, including treatment for shortness of breath related to 
his service-connected emphysema.  Chest X-rays dated in 
October 1994 were compared with films done in August 1992.  
The examiner found no significant interval changes.  There 
was evidence of apical scarring and pleural thickening which 
was found mainly on the left side.  Both lungs showed some 
degree of hyperinflation.  It was noted that scarring in the 
left upper lobe was possibly related to old granulomatous 
disease.  No active lung disease was present.  The veteran 
received a referral to "better breathing classes" in 
January 1995.  On several occasions the veteran received 
instructions on the proper use of his inhaler medication.

A May 1996 hearing was held at the RO in Los Angeles, 
California.  The veteran testified that he used inhaler 
medication four times per day and attended better breathing 
classes.  He said that he received a general checkup every 
six months.  He reported that although he walked between a 
half mile to one mile three times per week, he could only 
walk a block before he had to stop and rest.  A request for a 
current pulmonary function test was made.  He stated that he 
used to work part-time, but quit "because of the dust and 
the pollen and stuff."  He further stated that he worked for 
the County Sheriff's Department as a volunteer about forty 
hours per month.  He said that he becomes fatigued with yard 
work.

The veteran underwent a VA medical examination in June 1996.  
He indicated that he experienced dyspnea on exertion after 
walking one block.  He also reported that he had a morning 
cough with production of white/yellow sputum.  Physical 
examination showed a man in no acute distress.  There was 
fair air movement bilaterally and no wheezing or rhonchi on 
physical examination.  Pulmonary function studies reflected 
an FVC reading of 96 percent, post treatment; FEV1 reading of 
84 percent, post treatment; and a FEV1/FVC reading of 69 
percent, post treatment.  The examiner interpreted the 
pulmonary function studies as showing mild cigarette-related 
chronic obstructive pulmonary disease (COPD) with a component 
of emphysema.  His impression was that the veteran had a mild 
obstructive ventilatory defect with mildly impaired 
diffusion.  The diagnosis was tobacco-related COPD with a 
history of probably spontaneous pneumothorax related to 
bullous disease.

Analysis

A 10 percent evaluation is currently in effect for the 
veteran's pulmonary emphysema, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6603.  As stated above, during the pendency 
of this appeal, effective October 7, 1996, VA revised the 
criteria for rating respiratory disabilities. 61 Fed. Reg. 
46,797 (1996).

Under the criteria of Diagnostic Code 6603 in effect prior to 
the revision, a 10 percent evaluation required mild pulmonary 
emphysema, with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  A 30 percent evaluation was warranted for moderate 
pulmonary emphysema, with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on level surface, and pulmonary function tests consistent 
with findings of moderate emphysema.  A 60 percent rating was 
warranted for severe pulmonary emphysema with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment of 
severe degree confirmed by pulmonary function tests with 
marked impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6603 (1996).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".   38 C.F.R. § 4.6 (1998).  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

Under the criteria of Diagnostic Code 6603 as revised, a 10 
percent evaluation requires FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 
66 to 80 percent predicted.  A 30 percent evaluation is 
warranted if the following findings are demonstrated: FEV-1 
of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  A 60  
percent rating is warranted for an FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97, Diagnostic Code 6603 (1998).

The most current pulmonary function studies show an FEV1/FVC 
reading of 69 percent.  This reading entitles the veteran to 
a 30 percent disability rating under the new Diagnostic Code.  
Acknowledging that the evidence of record must be applied to 
the rating criteria that is most favorable to the veteran, 
see Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Board 
finds that the evidence of record supports a disability 
evaluation of 30 percent for the veteran's respiratory 
disability.

In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Veterans Appeals held that regarding a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded.  In view of this decision, the Board 
will consider whether the assignment of a disability rating 
higher than 30 percent is warranted.

None of the pulmonary function tests results meet the 
criteria for a rating of 60 percent under the new Diagnostic 
Code, which have been reviewed above.  Under those criteria, 
a 60  percent rating is warranted for an FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent.  During 
the June 1996 VA examination, pulmonary function studies 
reflected a FEV-1 reading of 84 percent and a FEV-1/FVC 
reading of 69 percent. Thus, a disability rating 60 percent 
is not available under the current Diagnostic Code.  

Likewise, a rating of 60 percent under the former Diagnostic 
Code is not warranted.  To warrant a 60 percent rating under 
the old criteria, the veteran would have to have severe 
pulmonary emphysema with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  The veteran testified at the May 1996 hearing and 
reported to the May 1996 VA examiner that he had dyspnea 
after walking one block which required him to stop and rest.  
However, on physical examination, the examiner found that the 
veteran was not in any acute distress and had no wheezing or 
rhonchi.  He also noted that there was fair air movement 
bilaterally.

The examiner repeatedly referred to the veteran's disability 
as "mild".  While the Board notes that the use of the word 
"mild" is not controlling, the Board finds that this recent 
medical evidence is certainly consistent with a finding of 
severe impairment.  None of the other recent medical evidence 
of record is consistent with a characterization of the 
veteran's condition as being severe.  The veteran's FVC 
reading was nearly 100 percent and his FEV1 reading was 84 
percent.  The doctor characterized these findings as showing 
mild obstructive ventilatory defect with mildly impaired 
diffusion.  

The Board further observes that the veteran reported at the 
hearing that although he had to rest every block, he walks 
between a half mile and a mile three times each week.  Based 
on these factors, the criteria for a 60 percent evaluation 
under the former Diagnostic Code have not been met.

Entitlement to an extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in its July 1996 
Statement of the Case, the RO also considered and rejected an 
extraschedular rating.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  "An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

There is no evidence in the claims file that the veteran has 
been hospitalized for treatment of his pulmonary disability 
in the past twenty years.  The evidence also does not reflect 
frequent treatment of his pulmonary disability.  The veteran 
testified at hearing that he is seen approximately every six 
months for a general checkup.

The veteran reported that he quit his part-time employment 
because of his inability to be exposed to dust and pollen.  
However, there is no indication in the record that the 
veteran would be unable to perform a job where he was not 
exposed to dust and pollen.  In fact, the veteran testified 
that he was able to perform volunteer work for the County 
Sheriff.

For the reasons stated above, it is the conclusion of the 
Board that the veteran's pulmonary disability is not so 
exceptional or unusual as to warrant an extraschedular 
rating.  The preponderance of the evidence of record does not 
show that the veteran's disability causes frequent 
hospitalizations or marked interference with his ability to 
work.  After a review of all evidence of record, the Board 
finds that in this case the disability picture is not so 
exceptional or unusual so as to warrant an evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (1998).

Additional Matters

The Board notes that the veteran has submitted a newspaper 
article regarding a veteran who is rated as 100 percent 
disabled for post traumatic stress disorder and who plans to 
walk across the country.  The veteran states that "that 
veteran is rated at 100 percent, but can walk across America.  
I can't walk two blocks without heavy breathing to the point 
of fainting."  Based on a comparison of his abilities and 
the noted veteran's abilities, the veteran contends that he 
is entitled to a higher rating for his disability.  

The Board's evaluation of a disability is based on a case-by-
case determination of the extent to which the particular 
disability adversely affects a veteran's ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Necessarily, 
different disabilities will be manifested in different 
manners and will affect a person's ability to carry out the 
conditions of daily life and work in different ways.  This is 
especially true of mental disabilities which, by their very 
nature, are not physically manifested, but which can have a 
profound effect on a person's ability to function at home and 
at work.  The veteran's particular disability was rated on 
the manner in which it affects his ability to function and 
the assigned rating takes into consideration the effects of 
his disability pursuant to 38 C.F.R. §§ 4.1 and 4.10 and 
38 C.F.R. § 4.97, Diagnostic Code 6603.  Therefore, a 
comparison between his ability to walk and that of other 
veterans with other disabilities is not probative of the 
veteran's level of disability.

ORDER

A 30 percent evaluation for pulmonary emphysema is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.

Entitlement to an extraschedular rating is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

